Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
1. 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Han Gim (Reg. 62953) on 8/26/2022.
The application has been amended as follows:

1.	(Currently Amended) A method of measuring network conditions in a computer network interconnecting a computer system with a client device, the computer system having multiple servers, the method comprising:
receiving, at a first server of the computer system via the computer network, a request for content from a web browser executed on the client device; 
in response to receiving the request for content[[;]]:
generating a new URL corresponding to a second server different than the first server in the computer system, the new URL indicating where the web browser is to transmit a status report;
transmitting, from the first server to the web browser on the client device, a response to the request for content, the response having a header field containing the new URL 
and
subsequent to transmitting the response to the request for content, 
receiving, at the second server of the computer system from the client device via the computer network, multiple packets containing data representing a connection request initiated by a background process of the web browser according to the new URL contained in the header field of the response to establish a network session for transmitting the status report from the web browser on the client device to the second server; 
 in response to receiving the multiple packets containing data representing the connection request, at the second server, determining a condition of the computer network between the second server and the client device based on transmission/reception measurements of the received multiple packets at the second server; 
selectively directing the first or second server of the computer system to provide the content requested by the web browser based on the determined condition of the computer network; and
in response to receiving a notification indicating that a resolution request for resolving the  new URL has been received from a domain name server, updating a record associating the domain name server with the client device.


7.	(Currently Amended) The method of claim 1, further comprising :
receiving, at a domain name server of the computer system, a resolution request for resolving the new URL from another domain name server; and
in response to receiving the resolution request,
providing an IP address of the second server to the another domain name server; and
generating or updating a record in a database associating the another domain name server with the client device. 
8. (cancelled).

9.	(Currently Amended) The method of claim 1 wherein:
the new URL identifies a third server different than the first or second server in the computer system; and
the method further includes:
receiving, at the third server of the computer system, multiple packets containing data representing another status report from the web browser on the client device; 
upon receiving the data representing the another status report, determining another condition of the computer network between the third server and the client device based on transmission/reception measurements of the received multiple packets at the third server; and
selectively directing the first, second, or third server of the computer system to provide the content requested by the web server based on the determined condition of the computer network between the second server and the client device and the another condition of the computer network between the third server and the client device. 

10.	(Currently Amended) A computing device in a computer system having multiple servers, the computing device being interconnected to a client device via a computer network, wherein the computing device comprising:
a processor; and
a memory operatively coupled to the processor, the memory includes instructions executable by the processor to cause the computing device to:
receive a notification indicating that a request for a computing service is received from a web browser executed on the client device; and
in response to receiving the notification[[,]]:
generate a new URL corresponding to a server, the new URL indicating a server in the computer system to which the web browser is to transmit a status report;
insert [[a]] the new URL into a header field of a response to be transmitted to the client device
subsequently, 
identify multiple packets containing data representing the status report from the web browser on the client device received at the server corresponding to the new URL, the status report being initiated by a background process of the web browser on the client device according to the inserted new URL contained in the header field of the response; 
determine a condition of the computer network between the server and the client device based on transmission/reception measurements of the multiple packets at the server; 
selectively directing the servers of the computer system to provide content requested by the web browser based on the determined condition of the computer network; and
in response to receiving a notification indicating that a resolution request for resolving the new URL has been received from a domain name server, updating a record associating the domain name server with the client device.


13.	(Currently Amended) The computing device of claim 10 wherein:
the memory includes additional instructions execution of which cause the computing device to:
receive a second notification indicating that a resolution request for resolving the new URL is received at a domain name server of the computer system from another domain name server; and
in response to receiving the second notification, generate or update a record in a database associating the another domain name server with the client device.

14. (cancelled).


15.	(Currently Amended) The computing device of claim 10 wherein:
the new URL identifies another server different than the server in the computer system; and
the memory includes additional instructions execution of which cause the computing device to:
identify multiple packets containing data representing the status report from the web browser on the client device received at the another server corresponding to the new URL; 
determine a condition of the computer network between the another server and the client device based on transmission/reception measurements of the multiple packets at the another server; and
selectively directing the servers of the computer system to provide the content requested by the web browser based on the determined condition of the computer network between the server and the client device and the another condition of the computer network between the another server and the client device. 

16.	(Currently Amended) A method of measuring network conditions in a computer system having a client device interconnected to a computer system having multiple servers via a computer network, the method comprising:
in response to receiving a notification indicating that a request for a computing service [[is]] has been received from a web browser executed on the client device, 
instructing a first server to provide the computing service indicated in the received request; 
generating a new URL corresponding to a second server in the computer system to which the web browser is to transmit a status report;
inserting [[a]] the new URL into a header field of a response to be transmitted to the client device in response to the received request
subsequently, 
identifying multiple packets containing data representing the status report from the web browser received at the second server corresponding to the new URL, the status report being initiated by a background process of the web browser on the computing device according to the inserted new URL contained in the header field of the response; 
determining a condition of the computer network between the second server and the client device based on transmission/reception measurements of the multiple packets at the second server; 
selectively directing the first or second server of the computer system to provide the computing service 
in response to receiving a notification indicating that a resolution request for resolving the new URL has been received from a domain name server, updating a record associating the domain name server with the client device.


19.	(Currently Amended) The method of claim 16 wherein: 
the method further includes:
receiving, at a domain name server of the computer system, a resolution request for resolving the new URL from another domain name server; and
in response to receiving the resolution request,
providing an IP address of the second server to the another domain name server; and
generating or updating a record in a database associating the another domain name server with the client device.

20. (cancelled).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551. The examiner can normally be reached Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        8/26/2022